PER CURIAM.
The District Court entered summary judgment for defendants on a complaint which alleged that the defendant Deputy Commissioner, U. S. Department of Labor, erred in granting an award to defendant claimant under the District of Columbia Workmen’s Compensation Act. D. C.Code § 36-501 (1951), incorporating by reference The Longshoremen’s and Harbor Workers’ Compensation Act, Title 33, ch. 18 U.S.C.1 The Deputy Commissioner granted the award on the basis of his finding of a permanent partial disability resulting from an injury the claimant sustained in 1955 in the course of his employment by appellant building company.
Appellants contend that the record as a whole does not support the findings of the Deputy Commissioner. The record discloses sufficient evidence to sustain the award and the order appealed from is
Affirmed.

. 33 U.S.C.A. § 901 et seq., 903 note.